IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARCUS KAHKONEN,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3883

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed May 16, 2017.

An appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Andy Thomas, Public Defender, and Glen P. Gifford, Assistant Public Defender,
Tallahassee; Marcus Kahkonen, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm the judgment and sentence in this case. However, we agree with the

appellant’s argument that the restitution order was entered in the absence of
jurisdiction. “A trial court does not have jurisdiction to hold a restitution hearing or

enter an order of restitution after a notice of appeal has been filed, even though the trial

court may have previously ordered restitution and reserved jurisdiction only as to the

amount.” Pearson v. State, 686 So. 2d 721, 721 (Fla. 2d DCA 1997) (citing Skaggs v.

State, 620 So. 2d 1304 (Fla. 2d DCA 1993), and Nguyen v. State, 655 So. 2d 1249

(Fla. 1st DCA 1995)). Therefore, we reverse the restitution order. “On remand, the

trial court may conduct another hearing and again impose restitution.” Pearson, 686

So. 2d at 722.

AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.

ROBERTS, C.J., MAKAR and JAY, JJ., CONCUR.




                                             2